DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on 10/22/2021 and 11/05/2021 have been entered.

Response to Amendment
The Amendments filed 10/22/2021 and 11/05/2021 have been entered.  Claims 1-9, 11, and 30-31 remain pending in the application.  Claims 10 and 12-29 have been canceled.  New claims 32-39 have been added.  

Examiner’s Amendment
Please enter the after final amendments filed10/22/2021 and the amendments filed with the RCE on 11/05/2021.  

Authorization for this examiner’s amendment was given in an interview with Ryan L. Bergeron on December 16, 2021.
The application has been amended as follows: 
Regarding claim 32, please replace “an entirety” with “a portion” in line 8.

Allowable Subject Matter
Claims 1-9, 11, and 30-39 are allowed.
The following is an examiner’s statement of reasons for allowance:
The instant claims are to a three-dimensional (3-D) printing apparatus comprising a base including a build platform and a build chamber wall extending vertically from the build platform to define a build chamber; a first build plate attached to the base and movable in the build chamber in vertical directions to a position spaced vertically from a plane defined by the build platform; a first support shaft; and a second build plate movable in the build chamber and supported by the first build plate via the first support shaft.   An entirety of the second build plate is spaced vertically from the first build plate.  The first build plate and the second plate are configured to simultaneously support fabricated objects via contact with the fabricated objects.  The first build plate and the second build plate are adjacent to the build chamber wall.  

The references do not teach or suggest the first build plate and the second build plate are adjacent to the build chamber wall or the second build plate is spaced vertically without interruption from the first build plate.  The limitation “the second build plate is spaced vertically without interruption from the first build plate” is being interpreted as nothing lies between the first build plate and the second build plate in a vertical direction.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA JANSSEN whose telephone number is (571)272-5434.  The examiner can normally be reached on Mon-Thurs 10-7 and alternating Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/REBECCA JANSSEN/Primary Examiner, Art Unit 1733